Title: To George Washington from Major General Stirling, 19 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dr Sir
    Elizabeth Town [N.J.] Novr 19th 1778
  
Besides the 74. & 64. & three Lesser Ships I mentioned to be arrived at New york I have Information of a Very large Ship being at Anchor off Deal a few Miles below Black point on the Monmouth Coast by the description I think she must be Admiral Byrons flag Ship, her Bowsprit Mizen Mast and Main top Mast gone.
  I have this Moment received the two papers herewith enclosed & am your Excellencys Most Obt Humble Servt

  Stirling,

